      Case 1:19-cv-00021-VSB-BCM Document 339 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             2/5/2021
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :               19-cv-0021 (VSB)
                      -against-                           :
                                                          :                    ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiffs’ letter motion dated January 29, 2021, (Doc. 330), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to:

    1. File under seal Exhibit A to the Declaration of Jon Hageali; and

    2. Publicly file a redacted version of Plaintiffs’ memorandum of law in support of their

        motion for an order of attachment.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Plaintiffs’ motion. Accordingly, it is hereby:

        ORDERED that Plaintiffs may file copies of the foregoing papers entirely under seal and

publicly file a redacted copy as indicated in the highlighted set accompanying their letter motion.

SO ORDERED.

Dated: February 5, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
